Title: To John Adams from Philip Mazzei, 19 October 1780
From: Mazzei, Philip
To: Adams, John


     
      Dear Sir
      Florence, October 19th. 1780
     
     I shall make no apology for troubling you, Sir, as you have been so Kind as to grant me that liberty. I hope you received by Mr. Celesia my preceeding letter of 19th. August, inclosed in which there was one for the Govr. of Virginia numbered 21. You will find here the following, numbered 22, which I beg you to peruse, and forward to its destination. You will see by it that after Mr. Celesia left Genoa I remained there some time, and had good success with the People towards disposing them in our favour. But what can I do, my dear Sir, without powers to act, and even any thing to show? I find however that in money-matter they incline more to deal with Congress, than with a separate State.
     Pray, Sir, take the trouble to write to Mr. Jefferson and other Friends, and procure that I may not be Kept here inactive at the time of our greatest wants. I shall ever be obliged to you for the favour of an answer to both my letters, and would be glad to Know by which vessels those for Virginia are sent, inclusive my private for Mr. Jefferson, which I left with you. With my best compliments to Mr. Dana and Mr. Thaxtarr I have the honour to be most respectfully, Sir Your Excellcy: most Obedient & most humble Servant
     
      Philip Mazzei
     
    